DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 9/23/21 have been fully considered and entered. Claims 1, 8 and 9 have been amended as requested. Claim 5 is canceled as requested.  Applicant’s amendments are not found patently distinguishable over the cited prior art of record and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below. 
Response to Arguments
2.	Applicants amended claims 1, 8 and 9 to recite a single fiber elongation ranging from 126-229 % and argues that the conjugate fibers of Miyauchi et al., will not have the combination of elongation, degree of crystallinity, degree of orientation and endothermic peak properties. Applicants point to several examples in the instant specification to evidence that the inventive fibers have the claimed combination of properties. In response, the Examiner is of the position that Applicant’s claims and arguments are not commensurate with the examples cited in the specification. For example, in each of the cited examples, the claimed polyester-based resin is specifically polyethylene terephthalate having a specific glass transition temperature and intrinsic viscosity and the claimed olefin-based resin is specifically high density polyethylene having a specific density, melt flow rate and melting point. In contrast, Applicants broadly claim a polyester-based resin and olefin-based resin. Applicants have not limited these resins to any specific type of resin and/or having a specific set of properties. It appears from the examples set forth in the instant specification the claimed combination of properties (e.g., elongation, degree of crystallinity, degree of orientation and endothermic peak properties) are a function of the specific type of polyester and olefin based resin as well as the properties of density, fineness, melt flow Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). The Examiner is of the position that when low density polyethylene is used as the olefin polymer sheath component, the drying temperature of 100°C exemplified by Miyauchi et al., US 8,147,956 meets the limitation of “a step of drying the sheath-core conjugate fibers obtained in the step (2) in a temperature range that is lower than a melting point of the sheath component and not lower by over 15°C than the melting point of the sheath component.” The 
Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4 and 6-9 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyauchi et al., US 8,147,956.
	The patent issued to Miyauchi et al., teach a conjugate fiber having a first core component made from a polyester material and a second sheath component made from a polyolefin material (title, abstract, column 2, 50-65 and column 6, 50-60). Said second component material has lower melting point than the first component (column 4, 1-50). Said conjugate fiber has single fiber strength of not more than 2.0 cN/dtex and an elongation of not less than 100% (column 3, 1-5). Miyauchi et al., teach a 
	With regard to the claimed degree of orientation, elongation, degree of crystallinity and endothermic peak limitations recited in claims 1, 3, 8 and 9, Miyauchi et al., does not teach these properties. However, the Examiner is of the position that said degree of orientation, elongation, degree of crystallinity and endothermic peak properties would be exhibited once the fusible conjugate fibers of Miyauchi et al., are provided. Support for said presumption is found in the use like materials such as the claimed first and second component polyester and polyolefin based materials and the use of like processes such as forming sheath /core conjugate fibers, drawing said fibers, carding said fibers and using heat to melt said fibers to form a non-woven structure. Applicants are invited to prove otherwise. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789